DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.
Applicant’s amendment/response filed 06/24/2022 has been entered and made of record. Claims 1-2, 4, 7-9, 11-12, 16, 19, and 23-27 were amended. Claim 6 was cancelled. Claims 1-5 and 7-27 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-12, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0219282) in view of Kajiwara (US 2009/0208125) and Matei et al. (US 2018/0205963).
Regarding claim 1, Kim teaches/suggests: A file generation apparatus comprising: 
one or more memories storing instructions; and one or more processors executing the instructions (Kim [0261]: “Embodiments of the present invention can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium.”) to: 
acquire material data used for generation of a virtual viewpoint image that is to be generated based on images captured from a plurality of viewpoints (Kim [0246]: “An image output from each of the first and second view cameras 1702 and 1704 and the multiview/monoview image camera 1706 is input to the input unit 1710.”); 
generate a file including the material data, in which each item of the material data is stored in a common format and type information for specifying a type of each item of the material data (Kim [0146]: “Referring to FIG. 4, top level boxes of the ISO-based media file format may include an ftyp box, a moov box, an mdat box, and a meta box. The ftyp box contains information on a file type and compatibility, the moov box is a space for all metadata of timed resources, the mdat box is a storage space of media data, and metadata is inserted into the meta box.” [A box is considered an item.]), 
each item of the material data being at least two or more items among a plurality of captured images obtained by using a plurality of imaging apparatuses (Kim [0246]: “The first and second view cameras 1702 and 1704 photograph a predetermined subject at first and second views so as to output different first and second view images, respectively.”), 
parameters of the plurality of imaging apparatuses (Kim [0146]: “A multiview image parameter including a camera parameter and a low fatigue parameter, which is defined in the present invention, is included in a cmsi box that stores information on a multiview image or a monoview image;” [0129]: “The multiview image parameter may include at least one of a camera parameter providing information on camera(s) used to obtain the multiview image.”); and 
output the generated file (Kim [0250]: “The file generation unit 1760 inserts image correlation information 1750 and the (encoded) image data received from the encoding unit 1740, into a predetermined file format so as to generate an image file 1770.”).
Kim does not teach/suggest a foreground image of the plurality of captured images, a background image of the plurality of captured images. Kajiwara, however, teaches/suggests a foreground image of the plurality of captured images, a background image of the plurality of captured images (Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image file of Kim such that foreground and background images are encoded separately as taught/suggested by Kajiwara to encode different resolutions.

Nor does Kim teach/suggest a foreground 3D model representing a three-dimensional shape of a foreground object and a background 3D model representing a three-dimensional shape of a background object. Matei, however, teaches/suggests a foreground 3D model representing a three-dimensional shape of a foreground object and a background 3D model representing a three-dimensional shape of a background object (Matei [0057]: “FIG. 36 illustrates background 3D model data and foreground 3D model data encoded separately within a single video stream;” [0239]: “As stated above, both obj3 and obj4 may be encoded … in separate video streams.”). Matei further discloses in the abstract: “Additionally, types of data supported by a standard movie data container, such as an MPEG container, is expanding to incorporate free viewpoint data (FVD) model data.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image file of Kim such that foreground and background 3D models are also encoded separately as taught/suggested by Matei to incorporate FVD model data.

Regarding claim 2, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, the one or more processors further execute the instructions to: 
generate data information specifying each item of the material data in the file, and wherein the data information is included in the file with each item of the material data (Kim [0146]: “Referring to FIG. 4, top level boxes of the ISO-based media file format may include an ftyp box, a moov box, an mdat box, and a meta box. The ftyp box contains information on a file type and compatibility, the moov box is a space for all metadata of timed resources, the mdat box is a storage space of media data, and metadata is inserted into the meta box.”).

Regarding claim 3, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 2, wherein metadata to each item of material data is attached and metadata-attached material data is included in the file (Kim [0175]: “The trak box 850, the meta box 860, and the cmsi box 870 correspond to the elementary stream 840 and include various types of additional information on the elementary stream 840.”).

Regarding claim 7, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, wherein in a case where the plurality of captured images is included in the file, data of a captured image of each of the imaging apparatuses is included in the file for each frame or for each imaging apparatus (Kim [0175]: “The mdat box 830 includes the elementary stream 840 including multiview image information;” [0246]: “An image output from each of the first and second view cameras 1702 and 1704 and the multiview/monoview image camera 1706 is input to the input unit 1710.”).

Regarding claim 8, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, the one or more processors further execute the instructions to: 
perform foreground/background separation for a captured image of each of imaging apparatuses, wherein the material data comprises the foreground image or the background image obtained by the foreground/background separation (Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, the one or more processors further execute the instructions to: 
generate the foreground 3D model representing a three-dimensional shape of the foreground object based on a foreground silhouette image in a captured image of each of imaging apparatuses (Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded;” Matei [0239]: “In this manner, objects that tend to not change much, such objects in the background (such as Obj3) may be encoded at a lower frame rate than objects that change more often (such as foreground object Obj4).”) and parameters including at least a position and an orientation of each of the of the imaging apparatuses (Kim [0157]: “A camera parameter of a multiview image parameter represents information on the cameras used to obtain the multiview image by representing spatial positions of the cameras on the coordinate systems;” [0162]: “The camera parameter includes at least one of a translation parameter, a rotation parameter, and a focal length parameter regarding the cameras.”), wherein the material data comprises the foreground 3D model (Matei [0239]: “In this manner, objects that tend to not change much, such objects in the background (such as Obj3) may be encoded at a lower frame rate than objects that change more often (such as foreground object Obj4).”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 9, wherein the foreground 3D model is included in the file for each model (Matei [0239]: “In this manner, objects that tend to not change much, such objects in the background (such as Obj3) may be encoded at a lower frame rate than objects that change more often (such as foreground object Obj4).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 11, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, wherein the material data comprises the background 3D model representing a three-dimensional shape of the background object in the plurality of captured images (Matei [0239]: “In this manner, objects that tend to not change much, such objects in the background (such as Obj3) may be encoded at a lower frame rate than objects that change more often (such as foreground object Obj4).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 12, Kim teaches/suggests: An image generation apparatus comprising: 
one or more memories storing instructions; and one or more processors executing the instructions (Kim [0261]: “Embodiments of the present invention can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium.”) to: 
input a file including material data used for generation of a virtual viewpoint image that is to be generated based on images captured from a plurality of viewpoints and type information for specifying a type of the material data (Kim [0256]: “The file parsing unit 1820 parses a received image file 1810. After information stored in each of an ftyp box, a moov box, a trak box, and a meta box is parsed, image data stored in an mdat box may be extracted;” [0246]: “An image output from each of the first and second view cameras 1702 and 1704 and the multiview/monoview image camera 1706 is input to the input unit 1710.”), 
wherein each item of the material data is stored in a common format (Kim [0146]: “Referring to FIG. 4, top level boxes of the ISO-based media file format may include an ftyp box, a moov box, an mdat box, and a meta box. The ftyp box contains information on a file type and compatibility, the moov box is a space for all metadata of timed resources, the mdat box is a storage space of media data, and metadata is inserted into the meta box.” [A box is considered an item.]), 
each item of the material data being at least two or more items among a plurality of captured images obtained by using a plurality of imaging apparatuses (Kim [0246]: “The first and second view cameras 1702 and 1704 photograph a predetermined subject at first and second views so as to output different first and second view images, respectively.”), 
parameters of the plurality of imaging apparatuses Kim [0146]: “A multiview image parameter including a camera parameter and a low fatigue parameter, which is defined in the present invention, is included in a cmsi box that stores information on a multiview image or a monoview image;” [0129]: “The multiview image parameter may include at least one of a camera parameter providing information on camera(s) used to obtain the multiview image.”); and 
generate a virtual viewpoint image based on the material data included in the input file (Kim [0259]: “The reproduction unit 1850 may reproduce the image data 1845 in a 2D or 3D image reproduction method, by using the image reproduction-related information 1848. For example, the reproduction unit 1850 may combine and reproduce correlated stereoscopic images by referring to image data identification information.”).
Kim does not teach/suggest a foreground image of the plurality of captured images, a background image of the plurality of captured images. Kajiwara, however, teaches/suggests a foreground image of the plurality of captured images, a background image of the plurality of captured images (Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Nor does Kim teach/suggest a foreground 3D model representing a three-dimensional shape of a foreground object and a background 3D model representing a three-dimensional shape of a background object. Matei, however, teaches/suggests a foreground 3D model representing a three-dimensional shape of a foreground object and a background 3D model representing a three-dimensional shape of a background object (Matei [0057]: “FIG. 36 illustrates background 3D model data and foreground 3D model data encoded separately within a single video stream;” [0239]: “As stated above, both obj3 and obj4 may be encoded … in separate video streams.”). Matei further discloses in the abstract: “Additionally, types of data supported by a standard movie data container, such as an MPEG container, is expanding to incorporate free viewpoint data (FVD) model data.” The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 23 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s).

Claim 24 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s). Kim as modified by Kajiwara and Matei further teaches/suggests a non-transitory computer-readable storage medium storing a program (Kim [0261]: “Embodiments of the present invention can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium.”).

Regarding claim 26, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, wherein the foreground 3D model or the background 3D model included in the file represents the three-dimensional shape of the object and a position of the foreground 3D model or the background 3D model (Matei [0064]: “An embodiment of the present invention makes use of a point cloud, which is a collection of points in three-dimensional space that generally define the surface of a 3D object. In a preferred embodiment, it is further desirable that the points of the 3D point cloud be correlated to individual points (e.g. pixels) on a captured image (or shape outline of the object within the captured image).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0219282) in view of Kajiwara (US 2009/0208125) and Matei et al. (US 2018/0205963) as applied to claim 1 above, and further in view of Sugita et al. (US 2009/0079728).
Regarding claim 4, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, wherein the one or more processors further execute the instructions to: 
generate the parameters including at least information on a position, an orientation, and a viewing angle of each of the imaging apparatuses, the material data comprises information for specifying the parameters (Kim [0157]: “A camera parameter of a multiview image parameter represents information on the cameras used to obtain the multiview image by representing spatial positions of the cameras on the coordinate systems;” [0162]: “The camera parameter includes at least one of a translation parameter, a rotation parameter, and a focal length parameter regarding the cameras.” [The claimed viewing angle is an inherent and/or implicit feature of the camera parameter.]).
Kim as modified by Kajiwara and Matei does not teach/suggest information on a number of the imaging apparatuses performing image capturing, and associated with an ID of each imaging apparatus. Sugita, however, teaches/suggests information on a number of the imaging apparatuses performing image capturing, and associated with an ID of each imaging apparatus (Sugita Fig. 4: multiview camera information). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera parameter of Kim as modified by Kajiwara and Matei to include the camera information of Sugita to identify each camera and its parameter.

Regarding claim 5, Kim as modified by Kajiwara, Matei, and Sugita teaches/suggests: The file generation apparatus according to claim 4, wherein the parameters further include information relating to image capturing of each of imaging apparatuses associated with an ID of each of the imaging apparatuses and including information on at least one or more of a width and a height of a captured image, an aperture value, a shutter speed, ISO sensitivity, a focal length of a lens, and a distance to an object (Kim [0157]: “A camera parameter of a multiview image parameter represents information on the cameras used to obtain the multiview image by representing spatial positions of the cameras on the coordinate systems;” [0162]: “The camera parameter includes at least one of a translation parameter, a rotation parameter, and a focal length parameter regarding the cameras;” Sugita Fig. 4: multiview camera information). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Claims 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0219282) in view of Kajiwara (US 2009/0208125) and Matei et al. (US 2018/0205963) as applied to claim 12 above, and further in view of Lim et al. (US 2011/0254841).
Regarding claim 16, Matei is silent regarding: The image generation apparatus according to claim 12, wherein the virtual viewpoint image is generated based on at least a function to color the foreground 3D model representing a three-dimensional shape of the foreground object in a captured image of each imaging apparatus. Lim, however, teaches/suggests a function to color the foreground 3D model representing a three-dimensional shape of the foreground object in a captured image of each imaging apparatus (Lim [0094]: “In operation 1130, the image processing apparatus may inpaint occlusion areas of the 3D object mode.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the foreground 3D model of Kim as modified by Kajiwara and Matei to be inpainted as taught/suggested by Lim for occlusion.

Regarding claim 20, Kim as modified by Kajiwara, Matei, and Lim teaches/suggests: The image generation apparatus according to claim 16, wherein the foreground 3D model is generated by using a foreground silhouette image in a captured image of each imaging apparatus (Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded;” Matei [0239]: “In this manner, objects that tend to not change much, such objects in the background (such as Obj3) may be encoded at a lower frame rate than objects that change more often (such as foreground object Obj4).”) and parameters including at least a position and an orientation of each imaging apparatus, which are included in material data included in the file (Kim [0157]: “A camera parameter of a multiview image parameter represents information on the cameras used to obtain the multiview image by representing spatial positions of the cameras on the coordinate systems;” [0162]: “The camera parameter includes at least one of a translation parameter, a rotation parameter, and a focal length parameter regarding the cameras.”); and the virtual viewpoint image is generated by coloring for the generated foreground 3D model (Lim [0094]: “In operation 1130, the image processing apparatus may inpaint occlusion areas of the 3D object mode.”). The same rationales to combine as set forth in the rejection of claims 1 and 16 above are incorporated herein.

Regarding claim 21, Kim as modified by Kajiwara, Matei, and Lim teaches/suggests: The image generation apparatus according to claim 16, wherein the virtual viewpoint image is generated by: 
generating a foreground silhouette image by performing foreground/background separation for a captured image of each imaging apparatus, which is included in material data included in the file (Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded.”); 
generating a foreground 3D model by using parameters including at least a position and an orientation of each of the imaging apparatus, which are included in the material data, and the generated foreground silhouette image (Kim [0157]: “A camera parameter of a multiview image parameter represents information on the cameras used to obtain the multiview image by representing spatial positions of the cameras on the coordinate systems;” [0162]: “The camera parameter includes at least one of a translation parameter, a rotation parameter, and a focal length parameter regarding the cameras;” Kajiwara [0149]: “However, in separation and encoding of the foreground and background images, foreground and background images having different resolutions can be encoded;” Matei [0239]: “In this manner, objects that tend to not change much, such objects in the background (such as Obj3) may be encoded at a lower frame rate than objects that change more often (such as foreground object Obj4).”); and 
generating the virtual viewpoint image by coloring for the generated foreground 3D model (Lim [0094]: “In operation 1130, the image processing apparatus may inpaint occlusion areas of the 3D object mode.”).
The same rationales to combine as set forth in the rejection of claims 1 and 16 above are incorporated herein.

Regarding claim 22, Kim as modified by Kajiwara and Matei teaches/suggests: The image generation apparatus according to claim 12, wherein the virtual viewpoint image is generated by: 
determining material data necessary for generation of the virtual viewpoint image (Kim [0256]: “The file parsing unit 1820 parses a received image file 1810. After information stored in each of an ftyp box, a moov box, a trak box, and a meta box is parsed, image data stored in an mdat box may be extracted;” [0135]: “The multiview image information extraction unit 210 extracts multiview image information including information on at least one view image of a multiview image from at least one elementary stream of a received multiview image datastream.”); 
acquiring the determined necessary material data from the file (Kim [0257]: “The decoding unit 1830 receives and decodes the image data including the first view image data 1822, the second view image data 1824, and the multiview/monoview image data 1826 which are extracted from the image file 1810.”); and 
using the acquired material data (Kim [0257]: “The decoding unit 1830 receives and decodes the image data including the first view image data 1822, the second view image data 1824, and the multiview/monoview image data 1826 which are extracted from the image file 1810.”).
Kim is silent regarding based on a virtual viewpoint that is set. Lim, however, teaches/suggests based on a virtual viewpoint that is set (Lim [0095]: “In operation 1140, the image processing apparatus may generate an image corresponding to a view from a viewpoint of the virtual camera using the stored 3D object model and the inpainted occlusion areas when the viewpoint of the virtual camera is selected.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the at least one view image of Kim as modified by Kajiwara and Matei to correspond to a set viewpoint as taught/suggested by Lim for selection.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0219282) in view of Kajiwara (US 2009/0208125) and Matei et al. (US 2018/0205963) as applied to claim 1 above, and further in view of Khalid et al. (US 2017/0286993).
Regarding claim 25, Kim as modified by Kajiwara and Matei teaches/suggests: The file generation apparatus according to claim 1, wherein the foreground 3D model and the background 3D model are represented by one of a point cloud (Matei [0064]: “An embodiment of the present invention makes use of a point cloud, which is a collection of points in three-dimensional space that generally define the surface of a 3D object.”), a mesh (Matei [0234]: “For example, FVP model data (such as triangle mesh data) may be encoded/inserted in a stream (or track) designated as a video stream in the container.”), in a case where the material data comprises the foreground 3D model or the background 3D model represented by the point cloud, the type information comprises information for specifying that the foreground 3D model or the background 3D model included in the file is the foreground 3D model or the background 3D model represented by the point cloud (Kim [0146]: “Referring to FIG. 4, top level boxes of the ISO-based media file format may include an ftyp box, a moov box, an mdat box, and a meta box. The ftyp box contains information on a file type and compatibility, the moov box is a space for all metadata of timed resources, the mdat box is a storage space of media data, and metadata is inserted into the meta box;” Matei [0064]: “An embodiment of the present invention makes use of a point cloud, which is a collection of points in three-dimensional space that generally define the surface of a 3D object.”), in a case where the material data comprises the foreground 3D model or the background 3D model represented by the mesh, the type information comprises information for specifying that the foreground 3D model or the background 3D model included in the file is the foreground 3D model or the background 3D model represented by the mesh (Matei [0234]: “For example, FVP model data (such as triangle mesh data) may be encoded/inserted in a stream (or track) designated as a video stream in the container.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Kim as modified by Kajiwara and Matei does not teach/suggest a billboard format. Nor does Kim as modified by Kajiwara and Matei teach/suggest in a case where the material data comprises the foreground 3D model or the background 3D model in the billboard format, the type information comprises information for specifying that the foreground 3D model or the background 3D model included in the file is the foreground 3D model or the background 3D model in the billboard format. Khalid, however, teaches/suggests a billboard format (Khalid [0072]: “As will be illustrated and described in more detail below, a first type of 3D virtual object that may be integrated into world 700 may be referred to as a “billboard” virtual object and may be used primarily as a platform for inserting promotional content (e.g., image 600) into world 700.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the foreground or background 3D model of Kim as modified by Kajiwara and Matei to be represented as the billboard of of Khalid to insert promotional content.

As such, Kim as modified by Kajiwara, Matei, and Khalid teaches/suggests in a case where the material data comprises the 3D model in the billboard format, the type information comprises information for specifying that the 3D model included in the file is the 3D model in the billboard format (Kim [0146]: “Referring to FIG. 4, top level boxes of the ISO-based media file format may include an ftyp box, a moov box, an mdat box, and a meta box. The ftyp box contains information on a file type and compatibility, the moov box is a space for all metadata of timed resources, the mdat box is a storage space of media data, and metadata is inserted into the meta box;” Khalid [0072]: “As will be illustrated and described in more detail below, a first type of 3D virtual object that may be integrated into world 700 may be referred to as a “billboard” virtual object and may be used primarily as a platform for inserting promotional content (e.g., image 600) into world 700.”).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0219282) in view of Kajiwara (US 2009/0208125) and Matei et al. (US 2018/0205963) as applied to claim 26 above, and further in view of Nonclercq et al. (US 2006/0007229).
Regarding claim 27, Kim as modified by Kajiwara and Matei does not teach/suggest: The file generation apparatus according to claim 26, wherein the position of the foreground 3D model or the background 3D model included in the file is represented by three-dimensional coordinates of a bounding box. Nonclercq, however, teaches/suggests three-dimensional coordinates of a bounding box (Nonclercq [0018]: “One may provide that the set of data in the database comprises data representative of 3D modeled objects;” [0085]: “The representations of objects stored in the vault server may exists in various formats, e.g. bounding-box, polygons, bitmap images, vector images, subdivision surfaces or more generally any format known in the art.”). Before the effective filing date of the claimed invention, the substitution of one well-known element (the bounding box of Nonclercq) for another (the point cloud of Kim) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to represent the 3D objects.
Allowable Subject Matter
Claims 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “determine, based on the data information, whether it is possible to generate the virtual viewpoint image based on the material data included in the file, and in a case where it is determined that generation is possible, the virtual viewpoint image based on the material data included in the file is generated,” taken as a whole, renders the claims patentably distinct over the prior art. In addition, the limitation “the virtual viewpoint image is generated by determining a foreground 3D model that is used in accordance with a predetermined criterion in a case where a plurality of kinds of foreground 3D model is included in the file and using the determined foreground 3D model,” taken as a whole, also renders the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 61/24/2022 have been fully considered but they are moot. Specifically, Applicant's arguments regarding "each item of the material data being at least two or more items among a plurality of captured images obtained by using a plurality of imaging apparatuses, parameters of the plurality of imaging apparatuses, a foreground image of the plurality of captured images, a background image of the plurality of captured images, a foreground 3D model representing a three-dimensional shape of a foreground object and a background 3D model representing a three-dimensional shape of a background object" are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5812787 – foreground/background separation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611